Citation Nr: 1434457	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  05-34 373	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from April 1949 to February 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the RO.

This case was originally before the Board in February 2006, at which time the Board denied the Veteran's claim of entitlement for service connection for a lumbar spine disorder.  Subsequently, a Motion for Reconsideration of that decision was filed with the Board.  Reconsideration of the decision was granted by a Deputy Vice Chairman pursuant to 38 U.S.C.A. § 7103(b). 

In September 2007, the Board issued a reconsideration decision which denied the Veteran's claim of entitlement for service connection for a lumbar spine disorder. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in October 2009, the Court vacated the Board's September 2007 decision and remanded the claim for further appellate review.

In October 2010, the Board issued another reconsideration decision denying the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  The Veteran again appealed to the Court. 

In January 2012, the Court granted a Joint Motion for Remand (JMR) and ordered that the Board's October 2010 reconsideration decision denying the Veteran's claim be vacated and remanded for readjudication.  The Board remanded in December 2012 to provide the Veteran with another VA examination and medical nexus opinion.  Such development has been accomplished.  With the assistance of his attorney, the Veteran presented sworn testimony during a hearing held before the undersigned three Veterans Law Judges in April 2014.  The transcript of this hearing is of record and has been reviewed.  The Veteran has additionally submitted several new medical opinions from his own doctors, and has waived initial RO review of this new evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current low back disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for residuals of a low back injury in service.  He asserts that he sustained a repetitive motion injury from lifting, carrying, and dumping heavy containers of grease during multiple kitchen assignments, or KP, during service.  His service treatment records reveal complaints of back pain upon flexion, twisting, and prolonged walking, in June 1952.  The clinical impression was of strain.  When the pain did not improve over a week, X-ray studies were taken and interpreted as showing "nothing of note."  The Veteran was treated with heat and hyperextension exercises.  No further complaints of back pain are recorded in his service treatment records, and his spine was deemed to have been normal upon his separation physical in February 1953.  During the hearing on appeal, the Veteran testified that he believes he sustained a severe strain during service, that has subsequently developed into degenerative joint disease.  He testified as well that he has experienced back problems, which worsened and lessened with activity, over the years, pretty much continuously since service, although he did not complain much when he was younger.  As he got older, the frequency and severity of the episodes of back pain worsened, until he filed the current claim for service connection nearly ten years ago.  

The Veteran's wife has submitted a statement to the effect that she recalls the Veteran having back pain throughout their marriage.  Similarly, a physician who treated the Veteran during the 1960s has submitted a statement that he recalls treating the Veteran, although his records from that time frame no longer exist, and he does not recall the particulars of the Veteran's complaints at this late date.  However, these statements, together with the Veteran's own testimony and written statements, support the claim that the Veteran has experienced on-and-off back pain since the in-service injury.  

In support of his current appeal, he has presented several statements from his treating chiropractor and his treating primary physician reflecting their opinions that his back problems had their inception with the in-service strain.  For instance, a May 2012 letter from Dr. Adams, reflects an extensive medical history and a clinical examination of the Veteran.  Dr. Adams concluded, "within reasonable bounds of medical probability, that while [the Veteran] has osteoarthritis secondary to his body habitus and age, it is as likely as not that [his] current low back impairment is a result of both osteoarthritis and spondylolisthesis, as well as residuals from his injury in the service."  In a September 2012 letter and a second letter of clarification dated in September 2013, Dr. Singh opined that the soft-tissue strain sustained by the Veteran in 1952 directly contributed to the Veteran's currently shown degenerative joint disease.  Dr. Singh is the Veteran's treating physician and has provided a medical explanation as to the etiology of such injuries, to include citation to medical literature supporting his conclusion.

As is reflected in the complicated procedural history of this case, the medical evidence is voluminous and contradictory.  Essentially, the negative medical evidence is to the effect that the lengthy period of time between the injury sustained in service and the earliest post-service documentation and diagnosis weighs against a finding that the Veteran's back problems, which could also be simply caused by the aging process, had their inception with the heavy lifting and twisting inherent to the Veteran's repeated KP duties in service.  The positive medical opinions are to the effect that the Veteran's degenerative joint disease had its inception with the in-service strain and/or that the in-service strain contributed to the current degenerative joint disease.  

After review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's low back disorder was incurred in service.  The original complaints in service are well-documented for the record.  There is reasonable, although not entirely persuasive, evidence of continuity of symptomatology.  Perhaps most important to the Board's analysis, however, are the multiple well-explained and persuasive medical opinions, of which two are set forth above, explaining the likely relationship between the in-service injury and the currently-shown degenerative joint disease.  Accordingly, the Board concludes that under pertinent law, service connection for degenerative joint disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  






Continued on the next page



ORDER

Service connection for degenerative joint disease of the lumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits.





			
	SHANE A. DURKIN	K. A. BANFIELD
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals




	                         __________________________________________
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


